Exhibit 10.23
 
AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS
 
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of February  10,
2010, by Casita Enterprises, Inc., a Nevada corporation (“Assignor”), and Casita
Enterprises Holdings, Inc., a Delaware corporation and a wholly owned subsidiary
of Assignor (“Assignee”).


WHEREAS, Assignee intends to commence operations as a provider of computer
network services for consumers in Mexico (the “Business”); and


WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1. Assignment.


1.1.           Assignment of Assets.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business (the “Assets”), including, but not
limited to, the assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s most recent balance sheet as of September 30, 2009,
filed with the Securities and Exchange Commission as part of Assignor’s
predecessor’s quarterly report on Form 10-Q on November 13, 2009 (the “Balance
Sheet”).  Notwithstanding anything to the contrary contained herein, the term
Assets shall not include either the assets of or the business conducted by
Envision Solar International, Inc., a California corporation;


1.2           Further Assurances.  Assignor shall from time to time after the
date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Transfer and Assumption Agreement, as Assignee shall reasonably
request to evidence more fully the assignment by Assignor to Assignee of the
Assets.


Section 2.  Assumption.
 
 

--------------------------------------------------------------------------------



 
2.1           Assumed Liabilities.  As of the date hereof, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, all
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business whenever arising (the “Liabilities”), including, but not limited to,
the Liabilities listed on Exhibit B, and identified in part by reference to the
Balance Sheet.


2.2           Further Assurances.  Assignee shall from time to time after the
date hereof at the request of Assignor and without further consideration execute
and deliver to Assignor such additional instruments of assumption in addition to
this Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.


Section 3.   Headings.  The descriptive headings contained in this Transfer and
Assumption Agreement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Transfer and Assumption
Agreement.


Section 4. Governing Law.  This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within that state,
except that any conveyances of leaseholds and real property made herein shall be
governed by the laws of the respective jurisdictions in which such property is
located.


[The remainder of this page is blank intentionally.]
 
 
 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.


CASITA ENTERPRISES, INC.




By: /s/ Robert Noble               
Robert Noble
  Chief Executive Officer






CASITA ENTERPRISES HOLDINGS, INC.




By: Casita Enterprises, Inc.,
       Its sole stockholder




By: /s/ Robert Noble               
Robert Noble
  Chief Executive Officer




 
 

--------------------------------------------------------------------------------




 
 


Exhibit A


(a) All of the equipment, computers, servers, hardware, appliances, implements,
and all other tangible personal property that are owned by Assignor and have
been used in the conduct of the Business;
 
(b) all inventory associated with the Business;
 
(c) all real property and real property leases to which Assignor is a party, and
which affect the Business or the Assets;
 
(d) all contracts to which Assignor is a party, or which affect the Business or
the Assets, including leases of personal property;
 
(e) all rights, claims and causes of action against third parties resulting from
or relating to the operation of the Business or the Assets, including without
limitation, any rights, claims and causes of action arising under warranties
from vendors and other third parties;
 
(f) all governmental licenses, permits, authorizations, consents or approvals
affecting or relating to the Business or the Assets;
 
(g) all accounts receivable, notes receivable, prepaid expenses and insurance
and indemnity claims to the extent related to any of the Assets or the Business;
 
(h) all goodwill associated with the Assets and the Business;
 
(i) all business records, regardless of the medium of storage, relating to the
Assets and/or the Business, including without limitation, all schematics,
drawings, customer data, subscriber lists, statistics, promotional graphics,
original art work, mats, plates, negatives, accounting and financial information
concerning the Assets or Business;
 
(j) Assignor’s right to use the name “Casita Enterprises” and all other names
used in conducting the Business, and all derivations thereof, in connection with
Assignee’s future conduct of the Business;
 
(k) all internet domain names and URLs of the Business, software, inventions,
art works, patents, patent applications, processes, shop rights, formulas, brand
names, trade secrets, know-how, service marks, trade names, trademarks,
trademark applications, copyrights, source and object codes, customer lists,
drawings, ideas, algorithms, processes, computer software programs or
applications (in code and object code form), tangible or intangible proprietary
information and any other intellectual property and similar items and related
rights owned by or licensed to Assignor used in the Business, together with any
goodwill associated therewith and all rights of action on account of past,
present and future unauthorized use or infringement thereof; and
 
 

--------------------------------------------------------------------------------


 
(l) all other privileges, rights, interests, properties and assets of whatever
nature and wherever located that are owned, used or intended for use in
connection with, or that are necessary to the continued conduct of, the Business
as presently conducted or planned to be conducted.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit B
 


(a) All liabilities in respect of indebtedness of Assignor related to the
Business;
 
(b) product liability and warranty claims relating to any product or service of
Assignor associated with the Business;
 
(c) taxes, duties, levies, assessments and other such charges, including any
penalties, interests and fines with respect thereto, payable by Assignor to any
federal, provincial, municipal or other government, domestic or foreign,
incurred in the conduct of the Business;
 
(d) liabilities for salary, bonus, vacation pay, severance payments damages for
wrongful dismissal, or other compensation or benefits relating to Assignor’s
employees employed in the conduct of the Business;
 
(e) any liability or claim for liability (whether in contract, in tort or
otherwise, and whether or not successful) related to any lawsuit or threatened
lawsuit or claim (including any claim for breach or non-performance of any
contract) based upon actions, omissions or events relating to the Business; and
 
(f) any liability, ongoing duty or obligation, or any claim for liability or
performance of any ongoing duty or obligation arising under any and all
contracts to which Assignor is a party that relate to the Business or the
Assets, or which affect the Business or the Assets.
 
.
 



